Chief Justice                                                  ^^j^*^^                                                  Clerk
JamesT.Worthen                                                   ^JsausJ***^                                            Cathy S.Lusk
                                      Twelfth Court of Appeals
Justices                                                                                                                Chief Staff Attorney
Sam Griffith                                                                                                            Margaret Hussey
Diane DeVasto




           Wednesday, October 12, 2005


           Mr. Jeff Barnhill                                                   Mr. W. Stephen Shires
           Zeleskey, Cornelius, Hallmark,                                      Shires & Mettauer
           Roper & Hicks, LLP                                                  116 Tenaha Street
           P. O. Drawer 1728                                                   P.O. Box 2016
           Lufkin, TX 75902-1728                                               Center, TX 75935

           RE:      Case Number:                         12-04-00302-CV
                    Trial Court Case Number:             03CV-27749

           Style: Richard Malatt
                    v.

                    C & R Refrigeration

           Enclosed is a copy of the Opinion issued this date in the above styled and numbered cause.
           Also enclosed is a copy of the Court's judgment.

           Very truly yours,

           CATHY S. LUSK, CLERK



           By: KtfjUJIA, Mfl.
                 Katrina McClenny, Chief Depirft Clerk

           CC:            Hon. Charles R. Mitchell
                          Hon. John Ovard
                          Ms. Marsha Singletary




                1517West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity,
                                                    Upshur, Van Zandt and Wood Counties
                                                        www. 12thcoa.courts.state.tx.us




                                                                                                                                               J